Exhibit 10.31

COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Non-Management Directors)

THIS AGREEMENT (this “Agreement”), is made effective as of the 9th day of May,
2012 (the “Date of Grant”), between Cooper-Standard Holdings Inc., a Delaware
corporation (the “Company”), and the non-management director of the Company
whose name is set forth on the signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant. The Company hereby grants to the Participant 1,922 Restricted Stock
Units on the terms and conditions set forth in this Agreement. The Participant’s
rights with respect to the Restricted Stock Units will remain forfeitable at all
times prior to the Lapse Date described in Section 3.

2. Restrictions on Transfer. The Participant will not be entitled to sell,
transfer, or otherwise dispose of or pledge or otherwise hypothecate or assign
the Restricted Stock Units. Prior to the date on which the Restricted Stock
Units are settled as provided in Section 4 (the “Settlement Date”), the
Participant will not be entitled to sell, transfer, or otherwise dispose of or
pledge or otherwise hypothecate or assign the Shares underlying the Restricted
Stock Units (collectively, the “Transfer Restrictions”).

3. Vesting; Termination of Employment.

(a) Vesting. One hundred percent (100%) of the Restricted Stock Units shall vest
and no longer be subject to forfeiture on the first anniversary of the Date of
Grant (the “Lapse Date”), subject to the Participant’s continued Employment with
the Company or its Affiliate until such date.

(b) Termination of Employment. Notwithstanding anything to the contrary
contained in any agreement between the Participant and the Company, the
treatment of the Restricted Stock Units following Participant’s termination of
Employment shall be governed exclusively by the Plan and this Agreement, except
to the extent that capitalized terms used in the Plan or this Agreement are
specifically defined by



--------------------------------------------------------------------------------

reference to such employment agreement. If the Participant’s Employment with the
Company and its Affiliates terminates for any reason, the Restricted Stock Units
shall, to the extent that the Lapse Date has not occurred, be canceled by the
Company without consideration; provided that upon removal of the Participant
from the Board without Cause, or due to the Participant’s death or Disability,
then a number of Restricted Stock Units equal to (x) the total number of
Restricted Stock Units multiplied by (y) a fraction, the numerator of which is
the number of the Participant’s days of Employment from the Date of Grant
through the date of termination and the denominator of which is 365, shall vest
and no longer be subject to forfeiture as of the date of such termination, and
any remaining Restricted Stock Units shall be canceled by the Company without
consideration. For purposes hereof, the Restricted Stock Units that vest upon a
Participant’s termination of Employment shall be paid only upon the
Participant’s separation from service within the meaning of Code Section 409A.

4. Settlement.

(a) General. Except as otherwise provided in Section 4(b), as soon as
practicable after the Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), the Company will settle such vested Restricted Stock Units by electing
either to (a) issue in the Participant’s name (or the name of an assignee
designated by the Participant after the vesting date) a stock certificate or
certificates or make an appropriate book entry for a number of Shares equal to
the number of Restricted Stock Units that have vested or (b) deliver an amount
of cash equal to the Fair Market Value, determined as of the vesting date, of a
number of Shares equal to the number of Restricted Stock Units that have vested.
The Transfer Restrictions applicable to the Shares issued in respect of the
Restricted Stock Units shall lapse upon such issuance.

(b) Stock Certificate Restrictions. The Company shall not be liable to the
Participant for damages relating to any delays in issuing any stock certificates
hereunder to the Participant, any loss of any such certificates, or any mistakes
or errors in the issuance of such certificates or in such certificates
themselves; provided that the Company shall correct any such errors caused by
it. Any such certificate or certificates shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

5. Dividends and Voting Rights. Subject to Section 11, the Participant shall not
have voting rights with respect to the Shares underlying the Restricted Stock
Units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger. The Participant shall receive a cash
payment equivalent to any dividends or other distributions paid with respect to
the shares of Common Stock underlying the Restricted Stock Units, so long as the
applicable record date occurs on or after the Date of Grant and before such
Restricted Stock Units are forfeited. If, however, any dividends or
distributions with respect to the Shares

 

2



--------------------------------------------------------------------------------

underlying the Restricted Stock Units are paid in Shares rather than cash, then
the Participant shall be credited with additional restricted stock units equal
to the number of Shares that the Participant would have received had the
Restricted Stock Units been actual Shares, and such restricted stock units shall
be deemed Restricted Stock Units subject to the same risk of forfeiture and
other terms of this Agreement and the Plan as apply to the other Restricted
Stock Units granted under this Award. Any amounts due to the Participant under
this provision shall be paid to the Participant or distributed, as applicable,
at the same time as payment is made in respect of the Restricted Stock Units
granted under this Agreement.

6. No Right to Continued Employment. The granting of the Restricted Stock Units
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its Affiliates to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of the Participant.

7. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Stock Units or any transfer under or with respect to the
Restricted Stock Units and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the
Restricted Stock Units, the Participant (or his permitted assignee) will make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

11. Restricted Stock Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Stock Units are subject to the Plan. The terms
and provisions of the Plan as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Kimberly L. Dickens   Vice President, Human Resources

 

Agreed and acknowledged as of the date first above written:

 

Participant: Restricted Stock Units:   1,922

 

4